Title: To Thomas Jefferson from George Jefferson, 14 April 1807
From: Jefferson, George
To: Jefferson, Thomas


                        
                            Dear Sir
                            
                            Richmond 14th. Apl. 1807
                        
                        I shall send you to day by Mr. Randolph’s Ben, two bbls of Cider which were brought to me by a Mr. Richard
                            Cocke, who informed me he had procured it for you by direction of Colo. Newton. he said he had bought three bbls, but
                            that one had leaked out.
                        Your groceries &c have not yet arrived. 
                  I am Dear Sir Yr. Very humble Servt.
                        
                            Geo. Jefferson
                            
                        
                    